Citation Nr: 0917078	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1954 to May 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A headache disorder was not manifested in service, and is not 
shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a headache disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letter in July 2004, the Veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the Veteran that he should submit any 
medical evidence pertinent to his claim.  Although complete 
VCAA notice was not provided to the Veteran prior to the 
initial adjudication in this matter, he has had ample 
opportunity to supplement the record and to participate in 
the adjudicatory process following notice.  The Veteran is 
not prejudiced by any notice deficiency, including in timing, 
earlier in the process.  Specifically, he did not receive 
timely notice regarding disability ratings or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  
Regardless, this decision denies service connection, and 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent records that are outstanding (and indicated in 
April 2006 correspondence that he had no further evidence to 
submit).  He was not afforded a VA examination as to this 
specific claim.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a 
low "threshold" standard.

The diagnosis of the Veteran's headache disorder is not in 
dispute.  The above-listed factors as to when a VA 
examination for a nexus opinion is necessary are not shown; 
even the "low threshold" standard is not met.  There is no 
postservice evidence of a headache disorder until nearly some 
46 years after service, and no competent evidence suggesting 
there might be a nexus between the headache disorder and the 
Veteran's service.  Consequently, an examination for a 
medical nexus opinion is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  
VA's duty to assist is met.  It is not prejudicial to the 
Veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's STRs do not mention any findings, diagnosis, or 
treatment pertaining to a headache disorder.  On service 
separation examination, neurological evaluation was normal.  
Postservice records from June 2000 to March 2004 include June 
2002 and December 2003 records which show that he was seen 
for complaints of headaches.  As there is no evidence of a 
headache disorder in service, and no objective evidence of 
such disability prior to June 2002, service connection for a 
headache disorder on the basis that such disability became 
manifest in service and persisted, is not warranted. 

Furthermore, there is no competent evidence that suggests the 
Veteran's headache disorder might be related to his service.  
The medical evidence of record does not relate any current 
headache disorder to his military service.  His own opinion 
to that effect that his current headache disorder is related 
to service is not competent evidence, because he is a 
layperson, and where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not submitted any medical evidence 
that supports his allegation.  Notably, a lengthy time 
interval between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought (here some 46 years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

Without any competent evidence that the Veteran's headache 
disorder might be related to his service, the preponderance 
of the evidence is against his claim.  Accordingly, service 
connection for a headache disorder must be denied.



ORDER

Service connection for a headache disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


